ST. GENEVIEVE RESOURCES LTD. EMERALD ISLE MINE TECHNICHAL REVIEW, EVALUATION OF ALTERNATIVES AND PROPOSAL FOR ADDITIONAL WORK (BEHRE DOLBEAR PROJECT 06-072) December15, 2006 Prepared By: BEHRE DOLBEAR & COMPANY (USA), INC. , SUITE 1500 DENVER, COLORADO 80202 (303) 620-0020 Behre Dolbear founded 1911MINERALS INDUSTRY CONSULTANTS Behre Dolbear is the preeminent international minerals industry consultancy responding to the needs of its clients by providing superior and comprehensive business, management, technical, and environmental advisory and consulting services while adhering to the highest ethical and professional standards. Behre Dolbear & Company, Inc. Denver, Colorado Behre Dolbear & Company (USA), Inc. Denver, Colorado New York, New York Behre Dolbear & Company Ltd. Toronto, Ontario Vancouver, British Columbia Behre Dolbear de Mexico, S.A. de C.V. Guadalajara, Mexico Behre Dolbear Australia Pty. Ltd. Sydney, Australia Behre Dolbear International, Ltd. London, United Kingdom Behre Dolbear Chile y Cia. Ltda. Santiago, Chile Behre Dolbear Asia, Inc. Denver, Colorado Beijing Hong Kong Behre Dolbear Capital, Inc. Denver, Colorado New York, New York OUR PEOPLE HAVE RUN THE WORLD'S MINES Behre Dolbear BEHRE DOLBEAR & COMPANY (USA), INC. founded 1 December 15, 2006 Mr. Bryan Wilson President St. Genevieve Resources Ltd. 141 Adelaide Street West, Suite 901 Toronto, Ontario M5H 3L9 Canada RE: Behre Dolbear's Report "Emerald Isle Mine Analysis and Review for the Re-Start of Operations" - J06-072 Dear Mr. Wilson: Attached please find the above referenced report from Behre Dolbear. It has been a pleasure to have worked with St. Genevieve Resources and we look forward to a continuing working relationship in the near future. We hope you find our report helpful. If you wish to discuss the report in greater detail, please call me at (215) 702-8974. Sincerely, BEHRE DOLBEAR & COMPAI Y (USA), INC. /s/ Donald K. Cooper Donald K. Cooper President 100 Park Avenue, Suite 1600 New York, New York 10017 212-684-4150fax 212-684-4438 BEIJING DENVER GUADALAJARA HONG KONG LONDON NEW YORK SANTIAGO SYDNEY TORONTO VANCOUVER www.dolbear.com TABLE OF CONTENTS EXECUTIVE SUMMARY 1 INTRODUCTION 1 STATUS AND ONGOING WORK 4 GEOLOGY 6 MINERAL INVENTORY AND RESERVES 6 MINING 7 PROCESSING 7 INFRASTRUCTURE 8 ENVIRONMENTAL 9 MINERAL TITLE, LAND, AND WATER RIGHTS 10 CAPITAL COSTS 10 OPERATING COSTS 11 MARKETING 11 RISK ANALYSIS 12 DISCLAIMER 14 ELECTRONIC DISCLAIMER 14 INTRODUCTION 15 GENERAL 15 BACKGROUND 15 SCOPE OF WORK 16 PROJECT PERSONNEL 17 PROCEDURES 20 ACKNOWLEDGEMENTS 21 UNITS OF MEASUREMENT AND CURRENCY 21 GEOLOGY 22 GEOLOGICAL SETTING 22 4.1.1Regional Geology 22 4.1.2Property Geology 24 MINERALIZATION 26 4.2.1Types of Mineralization 26 4.2.2Genetic Model 27 GEOCHEMISTRY OF THE EMERALD ISLE COPPER DEPOSIT 29 MINERAL RESOURCES 31 INTRODUCTION 31 DRILLING DATA 31 ELECTRONIC DATA BASE 32 DENSITY MEASUREMENTS 32 GEOLOGICAL INTERPRETATION 32 ASSAY STATISTICS 33 COMPOSITING 33 BLOCK MODEL 33 CLASSIFICATION OF MINERAL RESOURCES 34 POTENTIALLY MINABLE RESOURCES 35 RISKS AND CONCLUSIONS 41 i MINING 43 INTRODUCTION 43 PIT SLOPE DESIGN 43 HAUL ROAD DESIGN 48 WASTE DUMP DESIGN 48 CONTRACT MINING 48 DILUTION 49 PRE-STRIPPING 50 MINE STAFFING 50 CAPITAL AND OPERATING COSTS 50 RISK ANALYSIS 51 PROCESSING 52 INTRODUCTION 52 MINERAL PROCESSING AND METALLURGICAL TESTING 53 7.2.1TSC Enterprises (Arimetco) 53 7.2.2SGV-MSRDI 55 7.2.3SGV - Metcon Research 56 ORE MINERALOGY 67 PROPOSED FLOWSHEET 67 RECOVERY 68 PRODUCTION SCHEDULE 68 REAGENTS AND CONSUMABLES 69 METALLURGICAL ENGINEERING 69 MANPOWER REQUIREMENTS AND WORK SCHEDULES 69 CATHODE QUALITY 69 COMMENTS AND RISK ANALYSIS 70 INFRASTRUCTURE 72 INTRODUCTION 72 TRANSPORTATION 72 WATER SUPPLY 72 ELECTRIC POWER SUPPLY 73 COMMUNICATIONS 73 SURFACE FACILITIES 74 MINERAL TITLE, LAND, AND WATER RIGHTS 74 ENVIRONMENTAL 77 INTRODUCTION 77 BACKGROUND 77 GENERAL DESCRIPTION 77 REQUIRED PERMITS AND STATUS 78 DOCUMENTS REVIEWED 80 CONCLUSIONS 81 ENVIRONMENTAL RISK ANALYSIS 81 CAPITAL COSTS 82 INTRODUCTION AND SUMMARY 82 MINE CAPITAL COSTS 82 PROCESS CAPITAL COSTS 85 ii GENERAL AND ADMINISTRATIVE COSTS 86 OPERATING COSTS INTRODUCTION 87 PROPERTY OPERATING COSTS 87 MINE OPERATING COSTS 87 PROCESSING 87 GENERAL AND ADMINISTRATIVE 88 MARKETING EMERALD ISLE SX/EX CATHODES 92 SUMMARY AND INTRODUCTION 92 BACKGROUND 92 CATHODE PRODUCTION 92 CATHODE QUALITY 93 CATHODE SALES 93 TRANSPORTATION 94 CUSTOMER CHOICE 96 SALES RETURN AND REVENUE 97 PROJECT ECONOMICS 98 INTRODUCTION 98 METAL PRICES 99 FINANCIAL ANALYSIS 99 SENSITIVITY ANALYSIS STATUS AND ONGOING WORK APPENDIX 1.0 VALLS REPORT A1-1 APPENDIX 2.0 MOUNTAIN STATES RESEARCH & DEVELOPMENT INC. METALLURGICAL TESTING A2-1 APPENDIX 3.0 KD ENGINEERING CAPITAL COST ESTIMATE A3-1 APPENDIX 4.0 MONTGOMERY WATSON HARZA CAPITAL COST ESTIMATE A4-1 APPENDIX 5.0 KD ENGINEERING OPERATING COST REPORT A5-1 APPENDIX 6.0 MINING CONTRACTOR BIDS A6-1 APPENDIX 7.0 EMERALD ISLE CASE 1, CASE 2, AND CASE 3 SPREADSHEETS A7-1 iii LIST OF TABLES Table 1.1 Emerald Isle Resource Summary 7 Table 1.2 Emerald Isle Capital Cost Summary 11 Table 1.3 Emerald Isle Average Project Operating Costs 11 Table 4.1 Summary of Multi Element Analysis Ore and PLS (10,000 ppm 1.0%) 30 Table 5.1 Emerald Isle Indicated Global In-situ Resource 35 Table 5.2 Emerald Isle Inferred Global In-situ Resource 35 Table 5.3 Economic Parameters 36 Table 5.4 Emerald Isle Production Schedule Case 1 - $1.75 Cu and 330,000 tpy Ore Production 39 Table 5.5 Emerald Isle Production Schedule Case 2 - $2.75 Cu and 700,000 tpy Ore Production 40 Table 6.1 Heap and Waste Dump Capacity 46 Table 6.2 Pre-production and Post-production Mining Capital (US$000) 50 Table 7.1 Arimetco Production Record 53 Table 7.2 Screen Analysis Emerald Isle Ore Sample 57 Table 7.3 Screen Analysis "As Received Head Sample" Emerald Isle Mine 58 Table 7.4 Bottle Roll Acid Consumption Test Emerald Isle Pit Sample 2006 60 Table 7.6 Emerald Isle Metallurgical Forecast and Production Case 1 (approximately) 1,000 stpd $2.00 per pound of Copper 68 Table 7.7 Process Reagents and Consumables Case 2 (approximately) 2,000 stpd 69 Table 7.8 Certificate of Analysis Arimetco Cathode Case No. 676 70 Table 8.1 Fresh Water Wells Emerald Isle Mine 73 Table 8.2 Unisource Power Rates 73 Table 8.3
